          Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
____________________________________
                                            )
NORA AND HER MINOR                          )
SON, JOSE (by and through                   )
his mother) c/o American                    )
Civil Liberties Union, et al.,              )
                                            )
                          Plaintiffs,       )
                                            )
         v.                                 )    Civil Action No. 20-0993 (ABJ)
                                            )
CHAD F. WOLF, Acting                        )
Secretary of the Department                 )
of Homeland Security                        )
in his official capacity, et al.,           )
                                            )
                          Defendants.       )
____________________________________)


                        STIPULATION AND PROTECTIVE ORDER

        For good cause shown and with the consent of the parties on May 13, 2020, it is

ORDERED that the parties’ motion for protective order [Dkt. # 28] is hereby GRANTED, and

the use or dissemination of the sealed exhibits (“Protected Material”) filed by defendants with the

Court in connection with their opposition [Dkt. # 23] to plaintiffs’ motion for preliminary

injunction [Dkt. # 18] shall be governed by the following terms and conditions.

   1. Duties. The duty of the Party or Parties receiving the Protected Material (“Receiving

       Party”") and of all other persons bound by this Protective Order to maintain the

       confidentiality of Protected Material so designated shall commence with such notice.

       Protected Material shall be designated by the Producing Party, subject to the provisions of

       this Order, with the designation of “PROTECTED MATERIAL”. No person subject to this

       Protective Order may disclose, in public or private, any Protected Material designated by


                                                1
      Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 2 of 9




   a Party as “PROTECTED MATERIAL,” except as provided for in this Protective Order

   or as further ordered by the Court. Similarly, a Receiving Party may not disclose, in public

   or private, any notes or other materials created from review of the Protected Material, to

   the extent these contain information from the Protected Material, or from which

   information in the Protected Material may be inferred. Such materials must also be marked

   “PROTECTED MATERIAL” and are subject to the provisions of this stipulation.


2. Access to Material. Only the following persons shall have access to the Sealed Exhibits:


       a. The Court and its official personnel;


       b. Counsel for any Party and any of Defendants’ personnel with whom Counsel for

           Defendants determines it is appropriate to share such information for the purpose

           of this litigation. For the purposes of this Protective Order, “Counsel” means the

           attorneys representing the Parties for this Action, including paralegals, office

           clerks, secretaries, law student interns, and other support staff assisting those

           attorneys, working on the Action;


       c. Outside experts, consultants retained by the Receiving Party’s Counsel to assist in

           this Litigation (and the experts’ or consultants’ staff whose duties and

           responsibilities require access to such materials);


       d. Outside litigation support personnel retained by Counsel to assist in the preparation

           and/or litigation of the Action, including contract attorneys or outside copying

           service vendors or electronic document management vendors;



                                             2
      Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 3 of 9




       e. Persons whom the Producing Party agrees in writing or on the record at a deposition

           may be shown Protected Material.


3. Agreement By Persons Accessing Sealed Exhibits. All persons identified in paragraph 2

   (c) and (d), (e) who in the course of the case may be given access to Protected Material

   shall be required to read this Protective Order and agree, in writing, to be bound by this

   Protective Order by executing an acknowledgment in the form of Exhibit A that is annexed

   to this Protective Order. All such acknowledgments shall be maintained in the files of the

   counsel allowing access by such person to the Protected Material.


4. Nothing contained in this Order shall restrict or limit any Party’s right to present Protected

   Material to the Court during a trial in the Action. The use of Protected Material at trial shall

   be governed by the pretrial order.


5. Disclosure to Producing Party’s Personnel. Nothing in this Protective Order shall affect

   the right of the Producing Party to disclose to its client agency personnel, employees,

   consultants, or experts, any documents, things, or information designated by it as Protected

   Material pursuant to this Order; such disclosure shall not waive the protection of this

   Protective Order and shall not entitle other Parties or their attorneys to disclose such

   information, documents, things, or information in violation of this Order.


6. Disclosure to Unauthorized Persons. If information subject to this Protective Order is

   disclosed to any unauthorized person either through inadvertence, mistake, or otherwise

   without authorization by the Producing Party, or other than in the manner authorized by

   this Protective Order, the person responsible for the disclosure shall immediately (a) inform


                                              3
      Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 4 of 9




   the Producing Party of all pertinent facts relating to such disclosure, including without

   limitation, the name, address, and telephone number of the recipient and his or her

   employer; (b) use his or her best efforts to retrieve the disclosed information and all copies

   thereof; (c) advise the recipient of the improperly disclosed information, in writing, of the

   terms of this Protective Order; (d) make his or her best efforts to require the recipient to

   execute an agreement to be bound by the terms of this Protective Order in the form of the

   declaration attached to this Protective Order as Exhibit A; and (e) take all other reasonable

   steps to prevent further disclosure by or to the unauthorized person who received the

   Protected Material.


7. “Admissibility” of Protected Material. This Protective Order shall not constitute a waiver

   of any Party’s or non-party’s right to object to the admissibility into evidence of any

   Protected Material under Federal law.


8. All Objections Preserved. This Protective Order is intended to provide a mechanism for

   handling the disclosure or production of Protected Material to which there is no objection

   other than confidentiality. The protection afforded by this Order shall in no way affect a

   Producing Party’s right to withhold or redact documents as: (a) privileged under the

   attorney-client or other privilege. (b) protected by the work product doctrine, or (c)

   otherwise exempted from discovery under Rule 26 of the Federal Rules of Civil Procedure

   or under any law. Additionally, this Protective Order shall not prejudice the right of a Party

   to: (a) seek additional protective treatment for any information it considers to be very

   highly sensitive, or otherwise exempt from disclosure, such that the protections in this

   Protective Order would be insufficient, (b) object to the designation of any document or

                                             4
     Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 5 of 9




   information as PROTECTED MATERIAL, or (c) seek any modification of or relief from

   any provision of this Protective Order, either generally or as to any particular Protected

   Material, by properly noticed motion with notice to all Parties and their respective counsel.


9. Inadvertent Disclosure of Privileged Information.


      a. The inadvertent disclosure of Material covered by the attorney-client privilege, the

          work-product doctrine, or any other recognized privilege shall be governed by

          Federal Rule of Evidence 502 and this Protective Order.


      b. If, in connection with the pending Litigation, a Producing Party inadvertently

          discloses information subject to a claim of a privilege or protection described in

          paragraph 9(a) (“Inadvertently Disclosed Information”), such disclosure shall not

          constitute or be deemed a waiver or forfeiture of any claim of privilege or work-

          product protection that the Producing Party would otherwise be entitled to assert

          with respect to the Inadvertently Disclosed Information and its subject matter.


      c. If a claim of inadvertent disclosure is made by a Producing Party with respect to

          Inadvertently Disclosed Information, the Receiving Party shall, within five (5)

          business days, return or destroy all copies of the Inadvertently Disclosed

          Information and provide a certification of counsel that all such Inadvertently

          Disclosed Information has been returned or destroyed.


      d. Within twenty-one (21) calendar days of the notification that such Inadvertently

          Disclosed Information has been returned or destroyed, or within a different time

          upon written agreement of the Parties or order of the Court, the Producing Party

                                            5
      Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 6 of 9




           shall produce a privilege log with respect to the Inadvertently Disclosed

           Information.


       e. Nothing in this Protective Order shall limit the right of any Party to petition the

           Court for an order compelling production of such Inadvertently Disclosed

           Information, or for an in-camera review of the Inadvertently Disclosed Information.


10. Use of Information Subject to Protective Order. The Receiving Party’s use of any

   information or documents obtained from the Producing Party subject to this Protective

   Order, including all information derived therefrom, shall be restricted to use in this

   Litigation (subject to the applicable rules of evidence and subject to the confidentiality of

   such materials being maintained) and shall not be used by anyone subject to the terms of

   this agreement, for any purpose outside of this Litigation or any other proceeding between

   the Parties, except as otherwise provided in this Order.


11. Meet and Confer. Prior to filing any motion or application before the Court to enforce this

   Protective Order, the moving party shall notify the other Party(ies) in writing and meet and

   confer in good faith in an attempt to resolve their dispute(s). If counsel have conferred

   about the specific matter in dispute and agree that they cannot resolve the issue themselves,

   counsel must contact chambers to arrange a telephone conference with the Court. None of

   the remedies agreed to in the next paragraph may be invoked prior to a conference

   with the Court and leave of Court.


12. Injunctive Relief. In the event anyone violates or threatens to violate any of the terms of

   this Protective Order, the Parties and Third Parties agree that the aggrieved party may,


                                            6
      Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 7 of 9




   subject to the “meet and confer” requirement set forth above, apply to the Court to obtain

   injunctive relief against any such person violating or threatening to violate any of the terms

   of this Protective Order. In the event the aggrieved party brings such motion or application,

   the responding person subject to the provisions of this Protective Order shall not employ

   as a defense the claim that the aggrieved party possesses an adequate remedy at law. The

   Parties and Third Parties shall not use or reveal, directly or indirectly, any information in

   violation of this Protective Order. Because of the confidential nature of the information

   contemplated to be covered by this Protective Order, the Parties and Third Parties’ agree

   that legal remedies are inadequate. Therefore, the Parties and Third Parties stipulate that

   injunctive relief is an appropriate remedy to prevent any person from using or disclosing

   Protected Material in violation of this Protective Order. The Parties and Third Parties waive

   and release any and all requirements for a bond or undertaking to support any injunctive

   relief for enforcement of this Protective Order.


13. Other Actions. If any Party is (a) subpoenaed in another action, (b) served with a demand

   in another action to which it is a Party, or (c) served with any legal process by one not a

   party to this action, seeking information or material which was produced or designated as

   Protected Material by someone other than that Party, the Party shall give prompt actual

   written notice, by hand or facsimile transmission, within ten (10) calendar days of receipt

   of such subpoena, demand, or legal process, to those who produced the Protected Material

   prior to compliance with the subpoena so as to allow the Producing Party to seek protection

   from the relevant court(s). Nothing in this Protective Order shall be construed as requiring

   the Party or anyone else covered by this Protective Order to challenge or appeal any order


                                             7
     Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 8 of 9




   requiring production of information or material covered by this Protective Order, or to

   subject itself to any penalties for noncompliance with any legal process or order, or to seek

   any relief from this Court.


14. Survival and Final Disposition of Designated Material. Final termination of the

   Litigation, including exhaustion of appellate remedies, shall not terminate the limitations

   on use and disclosure imposed by the Protective Order.


      a. Within thirty (30) days of the final termination of the Litigation by final judgment

          (whether by settlement, trial, or otherwise), including the time for filing and

          resolution of all appeals, or within such other period as the Parties may agree upon,

          all Protected Material and copies of Protected Material, including such material in

          the hands of outside experts or consultants or attorneys who considered or accepted

          representation of plaintiffs, shall be delivered by counsel of record for the

          Receiving Party to counsel of record for the Producing Party of such material or

          destroyed, with confirmation of that destruction to the producing Party in writing.


      b. Any Protected Material filed or lodged with and retained by the Court shall not be

          subject to the provisions of this paragraph.


      c. Notwithstanding the foregoing, counsel may retain copies of briefs and other papers

          filed with the Court, deposition transcripts, discovery responses, and attorney work

          product that contains or constitutes Protected Material. Further, counsel are not

          required to delete information that may reside on their firm's electronic back-up

          systems that ae overwritten in the normal course of business. Any such archival


                                            8
        Case 1:20-cv-00993-ABJ Document 33 Filed 05/18/20 Page 9 of 9




             copies that contain or constitute Protected Material remain subject to this Protective

             Order and shall be maintained in a safe and secure manner.


  15. Amendment or Termination of Protective Order. No part of the restrictions imposed by

     this Protective Order may be terminated, except by written stipulation executed by counsel

     of record for each Producing Party or by an Order of this Court for good cause shown. The

     terms of this Protective Order shall survive termination of the Action.


  16. Jurisdiction for Enforcement. The Court retains jurisdiction subsequent to settlement or

     entry of judgment to enforce the terms of this Protective Order. Each person to whom

     disclosure of any Protected Information is made agrees to subject himself to the jurisdiction

     of the Court in which this action is pending for the purpose of proceedings relating to the

     performance under, compliance with, or violation of this Protective Order.


  17. Limitations. Nothing in this Order shall be deemed to restrict in any manner the use by

     any party of its own documents or material. Nothing in this Protective Order should be

     construed as prohibiting a non-party from seeking additional protections of records or

     information that it owns or controls.


SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: May 18, 2020



                                                9
